Citation Nr: 1638387	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for gout.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Jackson, Mississippi, respectively.  The May 2011 decision granted service connection for gout and assigned an initial 20 percent rating.  The March 2014 decision denied service connection for colon cancer.

In May 2015, the Board remanded the issue of an increased rating for gout for further development.  In a January 2016 rating decision since issued, the Appeals Management Center (AMC) assigned a higher 60 percent initial disability rating.  The 60 percent disability rating is not a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's gout remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entire appellate period, the Veteran's gout resulted in both non-incapacitating and incapacitating episodes, but did not result in constitutional manifestations associated with active joint involvement that was totally incapacitating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5017-5002 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In May 2007 and October 2007 letters, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the May 2011 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided multiple VA examinations in connection with the claim.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the December 2015 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's gout has been rated as 60 percent disabling under Diagnostic Code 5017-5002.  38 C.F.R. § 4.71a (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's gout (Diagnostic Code 5017) was rated under Diagnostic Code 5002 for Arthritis rheumatoid (atrophic).  This is specifically directed by Diagnostic Code 5017 (... gout which will be rated under diagnostic code 5002).

Under Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2015).

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  Id.

As an initial matter, the Board notes that the Veteran has separate disability ratings for his chronic residuals of his right and left knees, therefore those symptoms will not be addressed in this decision.

On August 2010 VA examination, the examiner noted the Veteran reported taking prescription medication for his gout, and stated he had symptoms of frequent flares of pain and swelling in both ankles.  He reported the flare-ups occurred three or four times a year, lasted for up to two days at a time, and rated the pain as a ten on a scale of one to ten.  He stated that during a flare-up, it was difficult to bear weight and that his ankles were swollen, slightly red, and tender upon touch.  He reported the last episode occurred in June 2010.  He denied any hospitalizations or use of assistive devices, and reported he was incapacitated for three days during the last twelve months.  Physical examination of the Veteran's ankles was normal.

On December 2015 VA examination, the Veteran reported continued use of prescription medication and flare-ups five or six times per year in his feet, ankles, knees, and hips, which hasted between one and three days at a time.  He reported that all of his joints were affected during a flare-up, but that his feet and ankles were most affected.  He stated that during a flare-up, he had severe pain in the bottoms of both feet, but denied swelling or redness.  He stated he was usually unable to go to work during a flare-up, and that he missed work about three times per year due to flare-ups.  He also reported that about six times per year he had pain that was not incapacitating that was more a "nuisance-type pain," which lasted about a day.

The examiner noted the Veteran's gout required continuous use of medication, but did not cause weight loss or anemia.  Affected joints were the hips, knees, ankles, feet, and toes.  The Veteran did not have limitation of joint movement or joint deformities attributable to the condition, nor did he have involvement of any systems other than joints.  He had four or more non-incapacitating exacerbations per year, and on average three incapacitating episodes per year.  His gout was not manifested by constitutional manifestations associated with active joint involvement which were totally incapacitating, nor was it manifested by weight loss and anemia productive of severe impairment of health.

On December 2015 ankle conditions examination, the examiner indicated the Veteran had bilateral osteoarthritis of the ankles.  Range of motion of both ankles was normal, and there was no evidence of pain with weight bearing, localized tenderness or pain on palpation, or crepitus bilaterally.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion after three repetitions.

On review of the record, the Board finds that the disability picture presented by the Veteran's gout shows no more than a 60 percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that this disability resulted in constitutional manifestations associated with active joint involvement that was totally incapacitating, nor is there indication a staged rating is appropriate.

With regard to chronic residuals, the Board finds that the Veteran's gout also does not exceed a rating of 60 percent.  VA examination did not show limitation of motion of the Veteran's ankles.  The Board has considered the bilateral factor in this regard, as well as functional loss and painful motion due to healed injury.  38 C.F.R. § § 4.26, 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In the context of evaluating the Veteran's gout as chronic residuals, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the VA examinations of record.  Using the Combined Ratings Table as directed by Diagnostic Code 5002 for chronic residuals with noncompensable ratings, the Veteran's evaluation does not exceed 60 percent.  Therefore, it is more beneficial to the Veteran to evaluate his gout as an active process, as opposed to chronic residuals.  The preponderance of the evidence of record indicates that limitation of motion of the ankle is not due to the service-connected disability.

Accordingly, the Board finds that entitlement to an evaluation in excess of 60 percent for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's gout under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's gout symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's gout causes several incapacitating and non-incapacitating episodes per year.  That symptomatology and effect on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for gout is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his gout.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is not raised under these facts and procedural history.



ORDER

Entitlement to an initial disability rating in excess of 60 percent for gout is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


